Case 3:18-cr-00018-RDM Document 104 Filed 08/28/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, :
: Criminal No, 3:18-CR-18
Vv. :
: (JUDGE MARIANI)
JOHAN M. LARA-MEJIA and :
JOEL MEJIA-BISONO,
Defendants
ORDER

AND NOW, THIS Of” DAY OF AUGUST 2020, upon consideration of the four
motions pending before the Court in the above-captioned matter and all relevant
documents, for the reasons set forth in the simultaneously filed Memorandum Opinion, IT IS
HEREBY ORDERED THAT:

1. Defendant Johan Lara-Mejia’s Motion to Dismiss Count 5 ~ 18 U.S.C. § 924(c) (Doc.

69) is DEEMED WITHDRAWN;

2. Defendant Joel Mejia-Bisono’s Motion to Supplement Motion to Suppress Evidence

Obtained in Violation of the United States Constitution (Doc. 59) is GRANTED;

3. Defendant Joel Mejia-Bisono’s Motion to Suppress Evidence Obtained in Violation of
the United States Constitution (Doc. 56) is DENIED;

4. Defendant Johan Lara-Mejia’s Motion to Suppress Evidence (Doc. 70) is DENIED.

Tb ath:

Robert D. Mariani-—~
United States District Judge
